DETAILED ACTION
In application filed on 10/04/2019, Claims 1-16, 18 and 20-22 are pending. Claims 1-11, 18 and 20-22 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019, 01/14/2021, 04/28/2021 and 11/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the output channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 18 and 20-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Perrault, JR. et al. (US20150328637A1). 

Regarding Claim 1, Perrault, JR. et al. teaches a single-junction sorter (Fig. 5A, ref. 500; Fig. 12-13) for a microfluidic particle sorter (Fig.4, ref. 120), the single junction sorter comprising:
an input channel (Annotated Figs.12-13), configured to receive a fluid containing particles (method of intended use; Para 0075);
an output sort channel (Annotated Figs.12-13, 332 or and 334c; Para 0085) and an output waste channel (Annotated 
a bubble generator (Para 0100, Fig. 5A, ref. 510, bubble actuator including ref. 512, heater elements and ref. 511, vapor bubble generators; Figs 19-20) located in (fig. 12-14; Annotated Figs.12-13) the input channel (Annotated Figs.12-13), operable to selectively displace the fluid around a particle to be sorted and thereby to create a transient flow of the fluid in the input channel. The limitation “operable to selectively…” is interpreted as a method of intended use given patentable weight to the extent of effecting the one bubble jet actuator configured to generate a pressure pulse in the switching regions of the channels to selectively deflect particles in the flow (Abstract, Para 0009, 0047). Please see MPEP 2114(II) for further details; and
a vortex element fixed in the input channel downstream of the bubble generator (Annotated Figs.12-13), configured to cause a vortex in the transient flow in order to direct the particle to be sorted into the output sort channel (method of intended use; the vortex element structure is capable of performing the function).

    PNG
    media_image1.png
    628
    760
    media_image1.png
    Greyscale
 

Annotated Fig. 12, Perrault JR. 


    PNG
    media_image2.png
    618
    765
    media_image2.png
    Greyscale


Annotated Fig. 13, Perrault JR. 


Regarding Claim 2, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, wherein the vortex element comprises a sharp protrusion in the input channel (Annotated Figs.12-13).

Regarding Claim 3, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, wherein the vortex element comprises a turn in the input channel (Annotated Figs.12-13).

Regarding Claim 4, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, wherein the vortex element comprises a recess in the input channel (Annotated Figs.12-13).

Regarding Claim 5, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, wherein the vortex element is between the bubble generator and the output sort channel (Annotated Figs.12-13).

Regarding Claim 6, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, wherein the bubble generator comprises a microheater (Para 0100, Fig. 5A, ref. 510, bubble actuator including ref. 512, heater elements and ref. 511, vapor bubble generators; Figs 19-20).

Regarding Claim 7, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, configured, in the non-operation of the bubble generator and thereby absence of the said transient flow, to direct the particles into the output waste channel. The limitation “configured, in the non-operation of the bubble generator…” This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting particle sorting system to stream through the second of the two branches 22b,when the flow is undisturbed, (Para 0098). Please see MPEP 2114(II) for further details.

Regarding Claim 8, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, comprising an inertial focuser (Para 0063-0064. 0086-0087; Fig. 1, ref. 132) configured to centralise the particles in the fluid along a centre of the input channel. This limitation “configured to centralize…” is interpreted as a method of intended use given Please see MPEP 2114(II) for further details.

Regarding Claim 10, Perrault, JR. et al. teaches a single-junction sorter according to claim 8, wherein the input channel (Fig. 5A, ref. 330) comprises the inertial focuser (Para 0087, focusing mechanism, ref. 400).

Regarding Claim 11, Perrault, JR. et al. teaches a single-junction sorter according to claim 1, the single-junction sorter (Fig. 5A, ref. 500) comprising a valve (Para 0057, valves) configured to close to prevent the fluid passing through the output sort channel in order to disrupt the flow of the fluid and thereby direct accumulated debris towards the output waste channel (method of intended use; the valves are capable of performing the recited function).
The single-junction sorter of Claim 11 has the same structure as claim 1, which is structurally capable of performing the recited claimed functions and this limitation “close to prevent the fluid passing through the output sort channel in order to disrupt the flow of the fluid and thereby direct accumulated debris towards the output waste channel” is interpreted as a method of intended use given patentable weight to the Please see MPEP 2114(II) for further details.

Regarding Claim 18, Perrault, JR. et al. teaches a particle sorter comprising:
an input channel (Fig. 5A, ref. 330), configured to receive a fluid containing particles (method of intended use; Para 0075);
an output sort channel (Fig.5A, ref. 22a; Annotated Figs.12-13) and an output waste channel(Fig.5A, ref. 22b; Annotated Figs.12-13), each connected to the input channel (Fig. 5A, ref. 330; Annotated Figs.12-13) for receiving the fluid therefrom (method of intended use; Para 0075);
a bubble generator (Para 0100, Fig. 5A, ref. 510, bubble actuator including ref. 512, heater elements and ref. 511, vapor bubble generators; Figs 19-20; Annotated Figs.12-13), operable to selectively displace the fluid around a particle to be sorted and thereby to create a transient flow of the fluid in the input channel. The limitation “operable to selectively…” is interpreted as a method of intended use given patentable weight to the extent of effecting the one bubble jet actuator configured to generate a pressure pulse in the switching regions of the channels to selectively deflect particles in the flow (Abstract, Para 0009, 0047). Please see MPEP 2114(II) for further details;
and
a vortex element (Annotated Figs.12-13) fixed in the input channel downstream of the bubble generator (Annotated Figs.12-13), configured to cause a vortex in the transient flow in order to direct the particle to be sorted into the output sort 
a vortex element (Annotated Figs.12-13) comprising a sharp edge disposed between the bubble generator and the output sort channel (Annotated Figs.12-13), the vortex element being configured to cause a vortex in the transient flow that moves downstream with the particle to enhance lateral displacement of the particle for sorting the particle into the output sort channel (method of intended use; the vortex element structure is capable of performing the function).

Regarding Claim 20, Perrault, JR. et al. teaches a particle sorter according to Claim 18 (See the rejection of Claim 18) comprising a microlens (Para 0068, lenses; Fig. 1, ref 112; Para 0083, microlenses) aligned with the particle sorter (Fig. 1, ref. 100; Para 0083, provided on the substrate(s) of the microfluidic chip)

Regarding Claim 21, Perrault, JR. et al. teaches a particle sorter according to claim 18, wherein: the input channel (Fig. 15-17, ref. 330) of the particle sorter is connected to a common inlet (Fig. 15-17) via
an inlet manifold (Para 0090, chambers 121 and 122; Fig.4, manifold includes refs. 121 and 122; Fig. 15-17);
the output channel (Fig.5A, ref. 22a; Para 0085, keep and/or waste…) of the particle sorter is connected to a common waste outlet via a waste manifold (Para 0085, channels 332, 334 may be in fluid communication with or may include keep and/or waste reservoirs…; Fig. 15-17); and

an output sort channel (Annotated Figs.12-13; Fig.5A, ref. 22a) and an output waste channel (Annotated Figs.12-13; Fig.5A, ref. 22b), each connected to the input channel (Fig. 5A, ref. 330; Annotated Figs.12-13) downstream of the input channel (Fig. 5A; Annotated Figs.12-13) for receiving the fluid therefrom (method of intended use; Para 0075);

Regarding Claim 22, Perrault, JR. et al. teaches a particle sorter according to claim 18, comprising an objective lens arrangement comprising one or more objective lenses (Para 0073, optical systems, ref. 250, including microlens array, ref. 260), wherein the objective lens arrangement is configured to deliver light to and collect light from the particle sorter configured to characterize the particles in the fluid. The limitation “configured to deliver” is interpreted as a method of intended use given patentable weight to the extent of effecting the one or more optical systems 250 for collecting, directing, transmitting, shaping, focusing, filtering, etc. the signals associated with the interrogation of the particles (Para 0073). Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Perrault, JR. et al. (US20150328637A1) in view of Di Carlo et al. (US20140315287A1) 

Regarding Claim 9, Perrault, JR. et al. teaches a single-junction sorter according to claim 8, wherein the inertial focuser (Para 0063-0064. 0086; Fig. 1, ref. 132) comprises a serpentine channel.
Perrault, JR. does not teach “serpentine”
Di Carlo teaches “serpentine” (Fig. 1, 3a, ref. 130; ‘delivery region’ ‘having a serpentine shape”; Para 0045, ‘providing inertial focusing’)
. 
Response to Arguments
Applicant’s arguments, see Page 7, filed on 10/12/2021, with respect to the non-addressed Claim 18 in the Restriction requirement have been fully considered and are persuasive.  Claim 18 is acknowledged and addressed in the current office action by the Examiner. 
Applicant's arguments filed on 10/12/2021, with respect to the 35 U.S.C. §102 rejections on independent Claim 1 have been fully considered but they are not persuasive.
Applicant argues: 
(Claim 1 recites "a vortex element, configured to cause a vortex." In contrast, Chiou discloses the deflection of a channel wall 24 to redirect particles for sorting. See Chiou at (0039)-(0040). The Office Action, on page 4, asserts that the channel wall deflection of Chiou is "configured to cause a vortex." We respectfully disagree with this assertion for at least the following reasons.
Chiou discloses using expansion of a thermal vapor bubble to affect displacement of a particle via the linear displacement of the surrounding fluid. Chiou discloses that "(t)he expanding cavitation bubble redirects particles from the first path 12 to the second path 13. The rapid bubble formation/expansion acts as a mechanical switch to alter the flow pattern in the adjacent microfluidic channel." See, i (0039), FIGs. IA and IB. In contrast, a vortex is a rotational fluid flow that persists for a sufficient duration to displace the particle of interest. 
Chiou’s channel geometry is incapable of producing a vortex, thus Chiou’s reference to a 'channel wall' (See, i (0041), FIGs. IA and IB, item 24) cannot be interpreted as a 'vortex element' as presently claimed. As depicted in FIG. IB and shown in FIG. 7 A of Chiou, the deflection of the channel wall by the bubble is substantially rounded and lacks any sharp edge or acute angle. The rounded characteristic makes it clear that in no way is the channel wall deflection of Chiou capable of producing a vortex, and therefore Chiou does not disclose, teach or suggest any equivalent to a vortex element. In contrast, FIG. 12 of the Application as filed shows one embodiment of a vortex element having an acute angle edge 1204, which causes the formation of a sorting vortex 1501, as shown in FIG. 15 and described on page 17, lines 14-20.
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claim 1).
Applicant’s arguments with respect to independent Claim 1 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

on 10/12/2021, with respect to the 35 U.S.C. §103 rejections on dependent Claim 9 have been fully considered but they are not persuasive.
Applicant argues: 
(Claim 9 depends indirectly from claim 1. As stated above, Chiou lacks any disclosure, teaching or suggestion of a vortex element as recited in independent claim 1. Di Carlo similarly does not teach or suggest a vortex element. As such, the proposed combination of Chiou and Di Carlo fails to disclose, teach or suggest the limitations of claim 1, from which claim 9 depends.
Accordingly, Applicant respectfully requests reconsideration and withdrawal the rejection of claim 9). 
Applicant’s arguments with respect to dependent Claim 9 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baroud et al. (US20080196778A1): teaches a microfluidic circuit comprising a valve, a pump, a mixer, and separator and sorting means.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797